IN THE SUPREME COURT OF THE STATE OF NEVADA


                NANYAH VEGAS, LLC, A NEVADA           No. 79917
                LIMITED LIABILITY COMPANY,
                                Appellant,
                           vs.
                SIG ROGICH, A/K/A SIGMUND
                ROGICH, INDIVIDUALLY, AND AS
                TRUSTEE OF THE ROGICH FAMILY              FILED
                IRREVOCABLE TRUST; ELDORADO
                HILLS, LLC, A NEVADA LIMITED              MAY 1 3 2022
                LIABILITY COMPANY; TELD, LLC, A          ELIZABETH A. BROWN
                                                       CLERK OF *UPREME COURT
                NEVADA LIMITED LIABILITY              ay 5•Yr
                COMPANY; PETER ELIADES,                    DEPUTY=.1.-11.

                INDIVIDUALLY AND AS TRUSTEE OF
                THE ELIADES SURVIVOR TRUST OF
                10/30/08; AND IMITATIONS, LLC; A
                NEVADA LIMITED LIABILITY
                COMPANY,
                                Respondents.

                SIG ROGICH, A/K/A SIGMUND
                ROGICH, INDIVIDUALLY, AND AS
                TRUSTEE OF THE ROGICH FAMILY
                IRREVOCABLE TRUST; AND
                IMITATIONS, LLC, A NEVADA
                LIMITED LIABILITY COMPANY,
                               Cross-Appellant,
                          vs.
                NANYAH VEGAS, LLC, A NEVADA
                LIMITED LIABILITY COMPANY,
                               Cross-Respondent,
                                 and
                ELDORADO HILLS, LLC, A NEVADA
                LIMITED LIABILITY COMPANY;
                TELD, LLC, A NEVADA LIMITED
                LIABILITY COMPANY; AND PETER
                ELIADES, INDIVIDUALLY AND AS
                TRUSTEE OF THE ELIADES
SUPREME COURT   SURVIVOR TRUST OF 10/30/08,
     OF
   NEVADA

(0) 1947A COD
                                     Respondents,

                                        ORDER DISMISSING APPEAL

                              This is an appeal and cross-appeal from a final judgment.
                  Eighth Judicial District Court, Clark County; Nancy L. Allf, Judge.
                              Respondents/cross-appellants Teld, LLC, Peter Eliades,
                  Individually and as Trustee of the Eliades Survivor Trust of 10/30/08, and
                  Eldorado Hills, LLC, inform this court that they have acquired the pending
                  claims on appeal from appellant Nanyah Vegas, LLC. Respondents/cross-
                  appellants move this court pursuant to NRAP 43 to substitute themselves
                  in the place of appellant with respect to any and all claims for relief and/or
                  appellate interests currently pending in this appeal, and further move to
                  dismiss the appeal and cross-appeal in their entirety. No opposition has
                  been filed. Accordingly, the motion is granted and this court
                              ORDERS this appeal and cross-appeal DISMISSED.



                                                                                   ,   J•
                                                      Hardesty




                                                      Stiglich


                                                                                       J.
                                                      Herndon


                  cc:   Hon. Nancy L. Allf, District Judge
                        Bailey Kennedy
                        Simons Hall Johnston PC/Reno
                        Hutchison & Steffen, LLC/Las Vegas
SUPREME COURT
      OF
                        Eighth District Court Clerk
    NEVADA

(0) 190A alaiso